                       UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiffs,                                      Case No.: 8:21-cv-00391-VMC-SPF

v.

TOBIAS BACANER, M.D.,
TOBIAS & JILL BACANER
REVOCABLE TRUST;
THEODORE FERGUSON, II;
TIMOTHY FERGUSON;
PARAGON COMMUNITY
HEALTHCARE, INC.; and
COBALT PHARMACY, INC.

      Defendants.
__________________________________________/

                    ANSWER AND AFFIRMATIVE DEFENSES

      COBALT PHARMACY, INC., through undersigned counsel, answers and

asserts affirmative defenses in response to the United States of America’s Complaint

under the Controlled Substances Act Preliminary and Permanent Injunctive Relief

requested. By liked number paragraphs as follows:

      1.     Defendant, COBALT PHARMACY, INC. admits, for jurisdictional

purposes only, that the United States of America is seeking injunctive relief and civil

penalties for alleged violations of the Controlled Substances Act.

      2.     Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 2 of the Complaint and therefore, denies same and demands proof thereof.
        3.     Defendant, COBALT PHARMACY, INC. is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 3 of the Complaint as it pertains to Tobias Bacaner, Theodore and Timothy

Ferguson and/or Paragon Community Healthcare. Further Responding, Defendant,

COBALT PHARMACY, INC., denies all allegations regarding the distribution of

profits to the Fergusons and Dr. Bacaner or charging inflated cash prices.

        4.     Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 4 of the Complaint and therefore, denies same and demands proof thereof.

        5.      Defendant, COBALT PHARMACY, INC., admits to the jurisdiction of

this Court.

        6.     Defendant, COBALT PHARMACY, INC., admits venue is proper in this

district.    Further answering, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 6 of the Complaint and therefore, denies same and demands strict proof

thereof.

        7.     Defendant, COBALT PHARMACY, INC., admits this claim is being

asserted by the United States of America as Plaintiff.

        8.     Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 8 of the Complaint and therefore, denies same and demands proof thereof.



                                            2
      9.     Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 9 of the Complaint and therefore, denies same and demands proof thereof.

      10.    Defendant, COBALT PHARMACY, INC., admits that it is licensed by

the State of Florida as a retail pharmacy located at 7135 State Road 52, Suite 103,

Hudson, Florida 34667. Defendant, COBALT PHARMCY, INC., further admits that

it formally ceased operation as of January 22, 2021, even though no prescription has been

dispensed since September 2020. Finally, Defendant, COBALT PHARMACY, INC.,

admits the pharmacy was owned by Ted and Tim Ferguson and The Tobias & Jill

Revocable Trust.

      11.    Defendant, COBALT PHARMACY, INC., admits Timothy Ferguson

had an ownership interest in COBALT PHARMACY. This Defendant is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 11 of the Complaint.

      12.    Defendant, COBALT PHARMACY, INC., admits Theodore Ferguson

had an ownership interest in COBALT PHARMACY. This Defendant is without

knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 12 of the Complaint.

      13.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 13 of the Complaint and therefore, denies same and demands proof thereof.



                                           3
       14.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 14. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 14, and

therefore denies same and demand strict proof thereof.

       15.    Defendant, COBALT PHARMACY, INC., admits the Controlled

Substances Act categorizes controlled substance in five schedules.

       16.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 16. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 16, and

therefore denies same and demand strict proof thereof.

       17.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 17. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 17, and

therefore denies same and demand strict proof thereof.

       18.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 18. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 18, and

therefore denies same and demand strict proof thereof.
                                             4
       19.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 19. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 19, and

therefore denies same and demand strict proof thereof.

       20.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 20. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 20, and

therefore denies same and demand strict proof thereof.

       21.    Defendant, COBALT PHARMACY, INC., admits the allegations

contained in paragraph 21 of the Complaint.

       22.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 22. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 22, and

therefore denies same and demand strict proof thereof.

       23.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 23. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 23, and

therefore denies same and demand strict proof thereof.
                                             5
       24.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 24. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 24, and

therefore denies same and demand strict proof thereof.

       25.    The Controlled Substances Act and its implementing regulations speak for

themselves, and therefore no further response is required to paragraph 25. However, to

the extent any response is required, this Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 25, and

therefore denies same and demand strict proof thereof.

       26.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 26 of the Complaint and therefore, denies same and demands proof thereof.

       27.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 27 of the Complaint.

       28.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 28 of the Complaint.

       29.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 29 of the Complaint and therefore, denies same and demands proof thereof.




                                             6
      30.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 30 of the Complaint and therefore, denies same and demands proof thereof.

      31.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 31 of the Complaint and therefore, denies same and demands proof thereof.

      32.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 32 of the Complaint and therefore, denies same and demands proof thereof.

      33.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 33 of the Complaint.

      34.    Defendant, COBALT PHARMACY, INC., admits it was registered as

retail pharmacy under DEA No.: FC6995748, beginning August 31, 2017.

      35.    Defendant, COBALT PHARMACY, INC., admits that employees of a

registered pharmacy are not required to maintain a certificate registration with the DEA.

      36.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 36 of the Complaint and therefore, denies same and demands proof thereof.

      37.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 37 of the Complaint and therefore, denies same and demands proof thereof.



                                           7
      38.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 38 of the Complaint and therefore, denies same and demands proof thereof.

      39.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 39 of the Complaint and therefore, denies same and demands proof thereof.

      40.    Florida Statute section 893.04(1) speaks for itself and therefore no further

response to paragraph 40 is required. However, to the extent a response may be required,

Defendant, COBALT PHARMACY, INC., is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in paragraph 40 of

the Complaint.

      41.    Defendant, COBALT PHARMACY, INC., admits that it is required to

identify a pharmacist in charge. The remaining allegations in paragraph 41 are an

incomplete summary of the responsibilities of a pharmacist in charge and Defendant

therefore denies the remaining allegations contained in paragraph 41.

       42.   Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 42 of the Complaint and therefore, denies same and demands proof thereof.

      43.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations made in paragraph 43 of the Complaint.

       44.   Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations made in paragraph 44 of the Complaint.
                                            8
      45.    21 United States Code, § 842(a)(1) speaks for itself, therefore no further

response is required. Further Defendant specifically denies the remaining allegations

contained in paragraph 45 of the Complaint.

      46.    Defendant, COBALT PHARMACY, INC., denies the allegations

contained in paragraph 46 of the Compliant.

      47.    21 C.F.R. § 1306.04 speaks for itself, therefore no further response is

required. Further Responding, Defendant denies the remaining allegations in paragraph

47 of the Complaint.

      48.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 48 of the Complaint and therefore, denies same and demands proof thereof.

      49.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 49 of the Complaint and therefore, denies same and demands proof thereof.

      50.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 50 of the Complaint and therefore, denies same and demands proof thereof.

      51.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 51 of the Complaint and therefore, denies same and demands proof thereof.




                                          9
      52.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 52 of the Complaint and therefore, denies same and demands proof thereof.

      53.    Defendant, COBALT PHARMACY, INC., denies that it profited from the

illegal dispensing of controlled substances or filled prescriptions without scrutiny for

inflated cash prices.   Further Responding, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph 53 of the Complaint.

      54.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 54 of the Complaint and therefore, denies same and demands proof thereof.

      55.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 55 of the Complaint and therefore, denies same and demands proof thereof.

      56.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 56 of the Complaint and therefore, denies same and demands proof thereof.

      57.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 57 of the Complaint and therefore, denies same and demands proof thereof.




                                          10
      58.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 58 of the Complaint and therefore, denies same and demands proof thereof.

      59.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 59 of the Complaint and therefore, denies same and demands proof thereof.

      60.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 60 of the Complaint and therefore, denies same and demands proof thereof.

      61.    The 2016 CDC Guidelines speak for themselves and therefore no further

response is required. However, Defendant, COBALT PHARMACY, INC., further

responds denying the remaining allegations in paragraph 61 as they represent an

incomplete and inaccurate summary of CDC guidance.

      62.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 62 of the Complaint and therefore, denies same and demands proof thereof.

      63.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 63 of the Complaint and therefore, denies same and demands proof thereof.

      64.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 64 of the Complaint and therefore, denies same and demands proof thereof.
                                          11
      65.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 65 of the Complaint and therefore, denies same and demands proof thereof.

      66.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 66 of the Complaint and therefore, denies same and demands proof thereof.

      67.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 67 of the Complaint and therefore, denies same and demands proof thereof.

      68.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 68 of the Complaint and therefore, denies same and demands proof thereof.

      69.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 69 of the Complaint and therefore, denies same and demands proof thereof.

      70.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 70 of the Complaint and therefore, denies same and demands proof thereof.

      71.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 71 of the Complaint and therefore, denies same and demands proof thereof.



                                          12
      72.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 72 of the Complaint and therefore, denies same and demands proof thereof.

      73.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 73 of the Complaint and therefore, denies same and demands proof thereof.

      74.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 74 of the Complaint and therefore, denies same and demands proof thereof.

      75.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 75 of the Complaint and therefore, denies same and demands proof thereof.

      76.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 76 of the Complaint and therefore, denies same and demands proof thereof.

      77.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 77 of the Complaint and therefore, denies same and demands proof thereof.

      78.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 78 of the Complaint and therefore, denies same and demands proof thereof.



                                          13
      79.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 79 of the Complaint and therefore, denies same and demands proof thereof.

      80.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 80 of the Complaint and therefore, denies same and demands proof thereof.

      81.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 81 of the Complaint and therefore, denies same and demands proof thereof.

      82.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 82 of the Complaint and therefore, denies same and demands proof thereof.

      83.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 83 of the Complaint and therefore, denies same and demands proof thereof.

      84.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 84 of the Complaint.

      85.    Defendant, COBALT PHARMACY, INC., restates its response admitting

that the corporation was owned by Timothy and Theodore Ferguson and The Tobias &

Jill Revocable Trust. Defendant denies all remaining allegations in paragraph 85 of the

Complaint.



                                          14
      86.    Defendant, COBALT PHARMACY, INC., admits that Timothy and

Theodore Ferguson met with DEA diversion investigators prior to the issuing of its

Certificate of Registration. Further Responding, Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in the

remaining allegations of paragraph 86 of the Complaint.

      87.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 87 of the Complaint and therefore, denies same and demands proof thereof.

      88.    Defendant, COBALT PHARMACY, INC., admits it began dispensing

controlled substances on March 2, 2018. Further Responding, COBALT PHARMACY

is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 88 and therefore denies same and demands strict

proof thereof.

      89.    Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 89 of the Complaint and therefore, denies same and demands proof thereof.

      90.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 90 of the Complaint.

      91.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 91 of the Complaint.

      92.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 92 of the Complaint.
                                            15
      93.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 93 of the Complaint.

      94.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 94 of the Complaint.

      95.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 95 of the Complaint.

      96.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 96 of the Complaint.

      97.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 97 of the Complaint.

      98.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 98 of the Complaint.

      99.    Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 99 of the Complaint.

      100. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 100 of the Complaint.

      101. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 101 of the Complaint.

      102. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 102 of the Complaint.

      103. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in
                                          16
paragraph 103 of the Complaint and therefore, denies same and demands strict proof

thereof.

      104. Defendant, COBALT PHARMACY, INC., denies the applicability of the

2016 CDC Guidelines as incomplete and inaccurately stated. Defendant, COBALT

PHARMACY, is without knowledge or information sufficient to form a belief as to the

remaining allegations in paragraph 104, and therefore denies same and demands strict

proof thereof.

      105. Defendant, COBALT PHARMACY, INC., denies all allegations

regarding “red flags”. Further Responding, Defendant, COBALT PHARMACY, INC.,

is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 105 of the Complaint and therefore, denies same and

demands strict proof thereof.

      106. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 106 of the Complaint.

      107. Defendant, COBALT PHARMACY, INC., denies any obligation to

record the distance a patient travels to visit a doctor or a pharmacy from their home.

Defendant, COBALT PHARMACY, INC., is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 107 of the Complaint and therefore, denies same and demands strict proof

thereof.

      108. Defendant, COBALT PHARMACY, INC., denies the existence of any

“red flags” as described related to patient ZS are imposed by any law governing the
                                         17
practice of pharmacy in the state of Florida. Further Responding, Defendant, COBALT

PHARMACY, INC., denies as untrue the remaining allegations contained in paragraph

108 of the Complaint.

      109. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 109 of the Complaint and therefore, denies same and demands strict proof

thereof.

      110. Defendant, COBALT PHARMACY, INC., denies the applicability of the

2016 CDC Guidelines as incomplete and inaccurately stated. Defendant, COBALT

PHARMACY, is without knowledge or information sufficient to form a belief as to the

remaining allegations in paragraph 110, and therefore denies same and demands strict

proof thereof.

      111. Defendant, COBALT PHARMACY, INC., denies all allegations

regarding “red flags”. Further Responding, Defendant, COBALT PHARMACY, INC.,

is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 111 of the Complaint and therefore, denies same and

demands strict proof thereof.

      112. Defendant, COBALT PHARMACY, INC., denies as untrue that the

combination of opioids with benzodiazepines and muscle relaxers are a “red flag”

requiring documented resolution by a pharmacy. Further Responding, Defendant,

COBALT PHARMACY, INC., is without knowledge or information sufficient to form



                                          18
a belief as to the truth of the remaining allegations contained in paragraph 112 of the

Complaint and therefore denies same and demands strict proof thereof.

      113. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 113 of the Complaint.

      114. Defendant, COBALT PHARMACY, INC., denies any obligation to

record the distance a patient travels to visit a doctor or a pharmacy from their home.

Defendant, COBAL PHARMACY, INC., is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations contained in

paragraph 114 of the Complaint and therefore, denies same and demands strict proof

thereof.

      115. Defendant, COBALT PHARMACY, INC., denies the existence of any

“red flags” as described related to patient ZS are imposed by any law governing the

practice of pharmacy in the state of Florida. Further Responding, Defendant, COBALT

PHARMACY, INC., denies as untrue the remaining allegations contained in paragraph

115 of the Complaint.

      116. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

paragraph 116 of the Complaint and therefore, denies same and demands strict proof

thereof.

      117. Defendant, COBALT PHARMACY, INC., denies the applicability of the

2016 CDC Guidelines as incomplete and inaccurately stated. Defendant, COBALT

PHARMACY, is without knowledge or information sufficient to form a belief as to the
                                          19
remaining allegations in paragraph 117, and therefore denies same and demands strict

proof thereof.

      118. Defendant, COBALT PHARMACY, INC., denies all allegations

regarding “red flags”. Further Responding, Defendant, COBALT PHARMACY, INC.,

is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 118 of the Complaint and therefore, denies same and

demands strict proof thereof.

      119. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 119 of the Complaint.

      120. Defendant, COBALT PHARMACY, INC., denies as untrue that the

combination of opioids with benzodiazepines are a “red flag” requiring documented

resolution by a pharmacy. Further Responding, Defendant, COBALT PHARMACY,

INC., is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in paragraph 120 of the Complaint and therefore

denies same and demands strict proof thereof.

      121. Defendant, COBALT PHARMACY, INC., denies the existence of any

“red flags” as described related to patient Z.S. are imposed by any law governing the

practice of pharmacy in the state of Florida. Further responding, Defendant, COBALT

PHARMACY, INC., denies as untrue the remaining allegations contained in paragraph

121 of the Complaint.

      122. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in
                                          20
paragraph 122 of the Complaint and therefore, denies same and demands strict proof

thereof.

      123. Defendant, COBALT PHARMACY, INC., denies the applicability of the

2016 CDC Guidelines as incomplete and inaccurately stated. Defendant, COBALT

PHARMACY, is without knowledge or information sufficient to form a belief as to the

remaining allegations in paragraph 123, and therefore denies same and demands strict

proof thereof.

      124. Defendant, COBALT PHARMACY, INC., denies all allegations

regarding “red flags”. Further responding, Defendant, COBALT PHARMACY, INC.,

is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 125 of the Complaint and therefore, denies same and

demands strict proof thereof.

      125. Defendant, COBALT PHARMACY, INC., denies as untrue that the

combination of opioids with benzodiazepines and muscle relaxers are a “red flag”

requiring documented resolution by a pharmacy.        Further responding, Defendant,

COBALT PHARMACY, INC., is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations contained in paragraph 125 of the

Complaint and therefore denies same and demands strict proof thereof.

      126. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 126 of the Complaint.

      127. Defendant, COBALT PHARMACY, INC., denies the existence of any

“red flags” as described related to patient Z.S. are imposed by any law governing the
                                          21
practice of pharmacy in the state of Florida. Further responding, Defendant, COBALT

PHARMACY, INC., denies as untrue the remaining allegations contained in paragraph

127 of the Complaint.

      128. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 128

of the Complaint and therefore, denies same and demands strict proof thereof.

      129. Defendant, COBALT PHARMACY, INC., admits the allegations

contained in paragraph 129 of the Complaint.

      130. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 130

of the Complaint and therefore, denies same and demands strict proof thereof.

      131. Defendant, COBALT PHARMACY, INC., admits it closed and returned

its DEA registration on or about January 21, 2021. Further responding, Defendant,

COBALT PHARMACY, INC., admits the remaining allegations contained in

paragraph 131 of the Complaint.

      132. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 132

of the Complaint and therefore, denies same and demands strict proof thereof.

      133. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 133

of the Complaint and therefore, denies same and demands strict proof thereof. As those

allegations apply to any Defendant, other than COBALT PHARMACY, INC. Further
                                            22
responding COBALT PHARMACY, INC., denies as untrue any allegations that it filled

(dispensed) illegitimate prescriptions.

          134. Defendant, COBALT PHARMACY, INC., denies as untrue that given its

current status as reflected in the government’s Complaint that absent injunctive relief any

irreparable harm, if any, such harm ever existed, will continue if COBALT

PHARMACY is permitted to engage in similar conduct in the future as the government

has specifically pled that COBALT PHARMACY is closed and after returning its DEA

Certificate of Registration is not authorized to dispense controlled substances in the

future.

          135. Defendant, COBALT PHARMACY, INC., adopts and realleges its

responses to paragraphs 1-33, 47-83, and 128-134, as if set forth fully herein.

          136. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 136

of the Complaint and therefore, denies same and demands strict proof thereof.

          137. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 137 of the Complaint.

          138. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 138 of the Complaint.

          139.   Defendant, COBALT PHARMACY, INC., adopts and realleges its

responses to paragraphs 1-24, 34-52, and 84-134 as if set forth fully herein.

          140. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 140 of the Complaint.
                                            23
       141. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 141 of the Complaint.

       142. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 142 of the Complaint.

       143. Defendant, COBALT PHARMACY, INC., adopts and realleges its

responses to paragraphs 1-24, 34-52, and 84-134 as if set forth fully herein.

       144. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 144 of the Complaint.

       145. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 145 of the Complaint.

       146. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 146 of the Complaint.

       147. Defendant, COBALT PHARMACY, INC., adopts and realleges its

responses to paragraphs 1-33,47-83, and 128-134 as if set forth fully herein.

       148. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 148 of the Complaint.

       149. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 149 of the Complaint.

       150. Defendant, COBALT PHARMACY, INC., denies as untrue the

allegations contained in paragraph 150 of the Complaint.

       151. Defendant, COBALT PHARMACY, INC., adopts and realleges its

responses to paragraphs 1-134 as if set forth fully herein.
                                            24
       152. Defendant, COBALT PHARMACY, INC., is without knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 130

of the Complaint and therefore, denies same and demands strict proof thereof.

       153. Defendant, COBALT PHARMACY, INC., denies the allegations in the

Complaint, particularly that the United States is entitled to either preliminary or

permanently injunctive relief.

       WHEREFORE, the Defendant, COBALT PHARMACY, INC., pray that

Plaintiff take nothing by virtue of Counts 1-5 of the Complaint, that Defendant be

allowed to go hence without day, and that the Court award to this Defendant the

reasonable cost incurred in connection with the defense of this action. Additionally,

Defendant, COBALT PHARMACY, INC., request such other and further relief as the

Court determines to be just and proper in the premises.

                                 DEMAND FOR JURY TRIAL

       Defendant, COBALT PHARMACY, INC., demands a trial by jury on all issues

so triable.

                             AFFIRMATIVE DEFENSES

       By asserting the defenses herein, COBALT PHARMACY, INC. does not allege

or admit that they have the burden of proof or persuasion with respect to any asserted

defenses. All of the defenses listed will be pled in the alternative, and none constitutes

an admission that COBALT PHARMACY, INC. is in any way liable to Plaintiff, that

Plaintiff has been or will be injured in any way, or that Plaintiff is entitled to any relief

whatsoever. COBALT PHARMACY, INC. asserts the following Defenses:
                                             25
                              First Affirmative Defense
           Failure to State a Claim Upon Which Relief May be Granted

       The Complaint fails to state a claim upon which relief may be granted and does

not allege facts sufficient to state a violation of the statutes alleged or entitle the

Plaintiff to a civil penalty or injunctive relief. To the extent that Plaintiff is alleging

fraud, fraudulent concealment, or similar conduct, Plaintiff has failed to plead fraud

with sufficient particularity.

                                 Second Affirmative Defense
                                         Illegality

       To the extent any violations occurred, the illegality, fraud, misrepresentations,

or criminality of third parties caused the alleged violations.

                                 Third Affirmative Defense
                                        Negligence

       To the extent any violations occurred, the negligence of third parties caused the

alleged violations.

                                 Fourth Affirmative Defense
                                      Non-Party Fault

       To the extent any violations occurred, the actions of non-parties caused the

alleged violations including, but not limited to, harm resulting from pre-existing

medical conditions, idiosyncratic reaction to the medications, user error, failing to

properly inform, misrepresenting, or omitting necessary health information and other

drugs/medication used, misuse of the products involved, failure to use the products

properly, and/or alteration or modification of, or criminal misuse or abuse of, the


                                            26
prescribed medications by third parties, and/or other harm that occurred by operation

of nature or as a result of circumstances over which COBALT PHARMACY, INC.

had and continues to have no control.

                            Fifth Affirmative Defense
                       Compliance with Law and Regulations

The conduct of COBALT PHARMACY, INC. conformed with all state and federal

statutes, regulations, and industry standards based upon the state of knowledge

existing at the relevant times alleged in the Complaint. To the extent that Plaintiff

relies on letters, discussions or other informal guidance from the DEA to establish

Defendants’ regulatory duties, such informal guidance cannot enlarge regulatory

duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. §§ 551 et seq.

                              Sixth Affirmative Defense
                                    Known Risks

      Plaintiff’s claims are barred, in whole or in part, to the extent they are based on

alleged harms resulting from known risks or dangers associated with opioid products

that are unavoidable even within the scope of prescribed and intended use, but that are

reasonable in comparison to the benefits conferred.

                            Seventh Affirmative Defense
                                 Controlling Law

      COBALT PHARMACY, INC. are entitled to, and claim the benefit of, all

defenses and presumptions set forth in or arising from any rule of law or statute of this

State or any other state whose substantive law might control the action.

                                           27
                             Eighth Affirmative Defense
                            Waiver, Consent and Estoppel

       Plaintiff’s claims fail insofar as such allegations allege violations of physician

standards of practice and DEA, Department of Health, or Board of Pharmacy

regulations, procedures, oversight or advice because state and federal regulators

granted and have continuously renewed the Defendants’ various licenses, permits, and

registrations. As such, Plaintiff’s claims are barred in whole or in part by waiver,

consent, and/or estoppel.

                              Ninth Affirmative Defense
                                    Due Process

       Plaintiff’s claims are barred by the Due Process Clause of the Fifth and

Fourteenth Amendments to the United States Constitution because substantive due

process forbids the retroactive imposition of changing and unclear legal interpretations

of the pertinent state and federal statutes and regulations sought to be applied by

Plaintiffs.

                              Tenth Affirmative Defense
                                     Causation

       COBALT PHARMACY, INC. denies all types of causation, including cause in

fact, proximate cause, and producing cause, with respect to the claims asserted.

                            Eleventh Affirmative Defense
                                   Ex Post Facto

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate

the Ex Post Facto clauses of the United States and Florida Constitutions.


                                           28
                             Twelfth Affirmative Defense
                                  Industry Customs

       Plaintiff’s claims are barred to the extent that they are based on alleged

violations of industry customs because purported industry customs do not create legal

duties on COBALT PHARMACY, INC.

                           Thirteenth Affirmative Defense
                                   Civil Penalties

       Plaintiff’s claims for civil penalties are barred or reduced under the Fifth,

Eighth, and Fourteenth Amendments of the United States Constitution. Any law,

statute or other authority purporting to permit the recovery of civil penalties in this

case is unconstitutional, facially and as applied, to the extent that, without limitation,

it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s

discretion in determining whether to award civil penalties and/or the amount, if any;

(2) is void for vagueness in that it fails to provide adequate advance notice as to what

conduct will result in civil penalties; (3) unconstitutionally may permit recovery of civil

penalties based on harms to third parties, out of-state conduct, conduct that complied

with applicable law, or conduct that was not directed, or did not proximately cause

harm to Plaintiffs; (4) unconstitutionally may permit recovery of civil penalties in an

amount that is not both reasonable and proportionate to the amount of harm, if any,

to Plaintiffs; (5) unconstitutionally may permit jury consideration of net worth or other

financial information of Defendants; (6) lacks constitutionally sufficient standards to

be applied by the trial court in post-verdict review of any award of civil penalties; (7)

lacks constitutionally sufficient standards for appellate review of any award of civil
                                            29
penalties; and (8) would unconstitutionally impose a penalty, criminal in nature,

without according to the Defendants the same procedural protections that are

accorded to criminal defendants under the constitutions of the United States, the State

of Florida, and any other state whose laws may apply.

                         Fourteenth Affirmative Defense
                   Incorporation of Other Affirmative Defenses

      COBALT PHARMACY, INC. assert all applicable defenses under Federal Rule

of Civil Procedure 8(c) and 12(b) and incorporates by reference any affirmative defense

alleged by another defendant in response to the Complaint.

                               Reservation of Rights

      COBALT PHARMACY, INC. intend to add and rely upon such other and

further defenses as may become apparent or available during the discovery in this

action and reserves the right to amend this list of defenses and/or to Amend its Answer

to the Complaint and/or to assert any such defenses in the future.

                                        Respectfully Submitted,

                                        SISCO-LAW

                                        By: /s/ Dale R. Sisco
                                        Dale R. Sisco
                                        dsisco@sisco-law.com
                                        Florida Bar No. 559679
                                        Dominic A. Isgro
                                        disgro@sisco-law.com
                                        Florida Bar No. 113318
                                        1110 N. Florida Avenue
                                        Tampa, FL 33602
                                        (813) 224-0555
                                        (813) 221-9736 Facsimile

                                          30
-and-

By: /s/ Ronald P. Hanes
RONALD P. HANES
Florida Bar No. 375624
TROMBLEY & HANES, P.A.
707 North Franklin Street, 10th Floor
Tampa, Florida 33602
Telephone: (813) 229-7918
Facsimile: (813) 223-5204
Email: rhanes@trombleyhaneslaw.com

Counsel for Defendant Cobalt Pharmacy, Inc.




  31
                CERTIFICATE RE: E-FILING AND E-SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed electronically with the Clerk of Court utilizing Florida Court’s E-Filing Portal

system and in compliance with Florida Rules of Judicial Administration 2.515 and

2.516(3) April 9, 2021, which will automatically transmit an electronic copy to:

LINDSAY SAXE GRIFFIN
Assistant United States Attorney
Florida Bar No. 72761
400 N. Tampa Street
Suite 3200
Tampa, FL 33602
lindsay.griffin@usdoj.gov

SCOTT B. DAHLQUIST
THOMAS S. ROSSO
Trial Attorney/Consumer Protection Branch
US Dept. of Justice
P.O. Box 386
Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov
Thomas.S.Rosso@usdoj.gov

P. Matthew Luka
Trombley & Hanes, P.A.
707 N. Franklin Street
10th Floor
Tampa, FL 33602
mluka@trombleyhaneslaw.com


                                              _/s/ Dale R. Sisco
                                              Attorney




                                         32
